Citation Nr: 0124122	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-18 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right shoulder, rated as 40 percent 
disabling, for accrued benefits purposes.

2.  Entitlement to service connection for spinal and 
neurological disorders, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  He died in September 1998.  The veteran was 
wounded in combat and received the Purple Heart Award.  The 
appellant (also referred to as "claimant") is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which granted accrued 
benefits due and unpaid the veteran at the time of death 
based on an increased rating of 40 percent for service-
connected residuals of gunshot wound of the right shoulder, 
and denied entitlement to accrued benefits due and unpaid the 
veteran at the time of death based on service connection for 
spinal and neurological disorders (claimed as residuals or 
complications of the veteran's service-connected right 
shoulder gunshot wound).  The appellant entered notice of 
disagreement with this decision in May 2000; the RO issued a 
statement of the case in August 2000; and the appellant 
entered a substantive appeal, on a VA Form 9, which was 
received in September 2000. 



FINDINGS OF FACT

1.  All relevant evidence necessary for a decision on the 
claims for benefits on appeal has been obtained by the RO.

2.  The veteran died in September 1998; his death certificate 
lists the causes of death as respiratory failure, contributed 
to by chronic obstructive pulmonary disease and pneumonia 
dementia.

3.  The appellant, widow of the veteran, filed a claim for 
accrued benefits in November 1998, which is within one year 
of the veteran's death.

4.  At the time of the veteran's death (and since January 
1997), there were claims pending on the issues of entitlement 
to an increased rating in excess of 20 percent for service-
connected residuals of a gunshot wound of the right posterior 
shoulder and arm with weakness and retained foreign bodies, 
and entitlement to service connection for a back condition.

5.  The evidence of record on file at the time of the 
veteran's death shows that service-connected residuals of a 
gunshot wound of the right shoulder and arm were manifested 
by a history of through and through wound, weakness, retained 
foreign bodies, an entrance wound of a well-healed tender 
mildly fibrotic and non-adherent scar on the posterior right 
shoulder superior to the posterior axillary fold, with biceps 
weakness involving Muscle Group V, and an exit wound of a 
healed and mildly depressed scar on the anterolateral aspect 
of the left upper arm with slightly palpable loss of muscle 
fiber from Muscle Group III; the gunshot wound of the right 
shoulder and arm manifested not more than moderately severe 
injury to Muscle Group III and moderate injury to Muscle 
Group V since October 4, 1952. 

6.  The veteran engaged in combat with the enemy during 
wartime service in June 1951, and sustained a back injury 
during a fall after being shot in the right arm and shoulder. 

7.  The evidence is in relative equipoise regarding whether 
the veteran's lumbar disc disease with right lower extremity 
radiculopathy and degenerative joint disease of the lumbar 
spine is etiologically related to a fall in service in 1951. 

8.  The evidence demonstrates that the veteran's peripheral 
right peroneal nerve injury, cervical myelopathy with 
quadriparesis to the bilateral carpal tunnel, and steroid 
myopathy, are not etiologically related to a fall in service 
or to the veteran's service-connected residuals of a gunshot 
wound of the right shoulder.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
gunshot wound of the right shoulder, rated as 40 percent 
disabling, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1155, 5121 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.55, 4.56, 4.72, Diagnostic Codes 
5303, 5305 (1996); 38 C.F.R. §§ 3.102, 3.321(b), 3.1000, 4.1-
4.14, 4.40, 4.45, 4.55, 4.56, 4.72, 4.73, Diagnostic Codes 
5303, 5305 (2000); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  Service connection for lumbar disc disease with right 
lower extremity radiculopathy and degenerative joint disease 
of the lumbar spine, for accrued benefits purposes, is 
warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5121 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.1000(a) (2000); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

3.  Service connection for spinal and neurological disorders 
(other than lumbar disc disease with right lower extremity 
radiculopathy and degenerative joint disease of the lumbar 
spine), for accrued benefits purposes, is not warranted.  38 
U.S.C.A. §§ 1110, 5121 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000(a) 
(2000); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  A VA neurological 
medical opinion was obtained in August 1999 (with addendum in 
September 1999).  The appellant was afforded a 
videoconference personal hearing before the undersigned 
member of the Board.  In the rating decision and statement of 
the case, the RO advised the appellant of what must be 
demonstrated to establish an increased rating for residuals 
of a gunshot wound of the right shoulder and arm and service 
connection for spinal and neurological disorders for accrued 
benefits purposes.  The Board finds that the RO has obtained, 
or made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the appellant's claim, 
and the appellant has not identified any additional treatment 
records or other evidence which has not been obtained.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

Effective October 4, 1952, the day after the veteran's 
service separation, service connection was established for 
residuals of a gunshot wound of the right shoulder, with 
(moderate) injury to Muscle Group III and Muscle Group V.  
The initial rating assigned was 20 percent.  However, the 
October 1999 rating decision currently on appeal determined 
that that initial rating decision was clearly and 
unmistakably erroneous in failing to evaluate the injury to 
Muscle Group III as at least moderately severe, based on 
evidence of debridement of a through and through wound, thus 
warranting a 40 percent rating.

In January 1997, the veteran claimed that he was entitled to 
service connection for a back disability, and claimed that an 
increased rating in excess of 20 percent was warranted for 
service-connected residuals of a gunshot wound of the right 
posterior shoulder and arm, with weakness and retained 
foreign bodies.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998) (in order for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a benefits claim 
pending at the time of death or else be entitled to such 
benefits under an existing rating or decision).  The veteran 
died in September 1998, before his claims were finally 
decided. 

Within the year following his death, the appellant submitted 
claims of entitlement to service connection for an increased 
rating for residuals of a gunshot wound of the right 
shoulder, rated as 40 percent disabling, and entitlement to 
service connection for spinal and neurological disorders, for 
the purpose of accrued benefits.  Accrued benefits are 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under VA laws to which the veteran 
was entitled at death under existing ratings or decisions, or 
those based on evidence in file at the date of death, and due 
and unpaid for a period not to exceed two years.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  Upon the death of a veteran, 
accrued benefits are paid to the living person first to any 
living spouse of the deceased veteran.  38 U.S.C.A. § 5121(a) 
(West 1991); 38 C.F.R. § 3.1000(a) (2000).

I.  Increased Rating for Residuals of a Gunshot Wound of the 
Right Shoulder

By not clearly withdrawing a claim for an increased rating 
(in excess of 40 percent), for accrued benefits purposes, the 
appellant is presumed to contend that, at the time of the 
veteran's death, his service-connected residuals of a gunshot 
wound of the right shoulder and arm warranted more than a 40 
percent rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affected his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the appellant.  See 38 C.F.R. § 4.3.  
When the evidence is in relative equipoise, the appellant is 
accorded the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

The Board notes that, subsequent to the veteran's claim for 
an increased rating in January 1997 but prior to his death in 
September 1998, the regulations pertaining to muscle injuries 
were revised in June 1997, effective July 3, 1997.  62 Fed. 
Reg. 20,235-30,240 (1997).  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Where regulations change during the 
course of an appeal, the Board (and RO) must determine which 
set of regulations, the old or the new, is more favorable to 
the claimant and apply the one more favorable to the case. 
VAOPGCPREC 11-97 at 1; Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis. VAOPGCPREC 11-97 at 2. 

The veteran's disability due to residuals of a gunshot wound 
of the right shoulder and arm, involving injury to Muscle 
Groups III and V, has been determined by the RO to be 40 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Codes 
5303 and 5305.  The question at hand is whether a rating in 
excess of 40 percent is warranted for accrued benefits 
purposes. 

A.  Factual Background

The evidence of record at the time of the veteran's death 
includes service medical records which reflect that in 
service in June 1951 the veteran sustained a through and 
through penetrating gunshot wound of the right shoulder as 
the result of enemy small arms fire, without major nerve or 
artery involvement, which was debrided and irrigated.  The 
entrance wound was near the posterior right axillary fold and 
the exit wound was on the anterior aspect of the upper third 
of the right arm.  X-rays revealed multiple retained metallic 
foreign bodies in the area of the surgical neck of the right 
humerus and the posterior soft tissues of the shoulder.  The 
gunshot wound penetrated the right deltoid, which atrophied.  

VA examination in December 1952 found a well healed, tender, 
mildly fibrotic, and non-adherent entrance wound scar on the 
posterior right shoulder located one inch superior to the 
posterior axillary fold.  The exit wound scar on the 
anterolateral aspect of the upper arm was well healed and 
mildly depressed, with slightly palpable loss of muscle fiber 
from Muscle Group III.  The veteran was noted to be right 
handed. 

A report of VA hospitalization in March 1954 reflects 
findings of markedly diminished curvature of the right 
shoulder with apparent atrophy of the deltoid muscle, with 
difficulty in moving the right arm beyond the horizontal.  
Neurological findings were negative.  The diagnosis was 
unchanged residuals of a gunshot wound of the right shoulder, 
but the examiner noted that this disability was not examined 
for rating purposes. 

A report of VA hospitalization in August 1997 reflects 
complaints of right shoulder pain, with in ability to hold 
anything in the right hand, and decreased right hand 
strength.  

A VA examination in April 1997 found an entrance wound scar 
on the posterior area of the right shoulder which was 
keloidal and healed with moderate tissue adherence 
underneath, while the exit scar with extraction of bullet was 
noted to be on the right mid biceps area.  Physical 
examination revealed markedly restricted forward flexion of 
the right shoulder to 75 degrees, with abduction of the right 
shoulder limited to 90 degrees due to stiffness and weakness, 
weakness of muscle coordination on right shoulder rotation, 
and good range of motion of the right elbow. 

At a personal hearing in February 1998 before a member of the 
Board, sitting at Chicago, Illinois, the veteran testified 
that he could not use his right arm, he experienced pain and 
weakness of the right arm, and he had decreased grip 
strength.  At a videoconference personal hearing in June 2001 
before the undersigned member of the Board, the appellant 
testified that the veteran did not go to a VA hospital until 
about 1984.  

B.  Regulations in effect through July 2, 1997

The veteran's gunshot wound of the right shoulder and arm has 
been evaluated as involving Muscle Group III, comprised of 
the intrinsic muscles of the shoulder girdle.  These muscles 
affect the functions of elevation and abduction of the arm to 
the level of the shoulder, and work in forward and backward 
swing of the arm.  For the dominant arm, a severe muscle 
injury of Muscle Group III warrants a 40 percent rating; a 
moderately severe muscle injury warrants a 30 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5303.  The record shows 
that the veteran is right hand dominant.

In addition, the veteran's gunshot wound of the right 
shoulder and arm has been evaluated as involving Muscle Group 
V, comprised of the flexor muscles of the elbow.  These 
muscles affect the functions of elbow supination.  For the 
dominant arm, a severe muscle injury to Muscle Group V 
warrants a 40 percent rating; a moderately severe muscle 
injury warrants a 30 percent rating; a moderate muscle injury 
warrants a 10 percent rating; and a slight muscle injury 
warrants a noncompensable rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5303.  

Under either the former or revised regulation, muscle 
injuries due to gunshot and shell fragment wounds are 
classified into four general categories: slight, moderate, 
moderately severe, and severe.  38 C.F.R. § 4.56.  Prior to 
the revision (on July 3, 1997), the regulations provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deepest structures injured 
(bones, joints and nerves).  "A through-and-through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile."  Entitlement to a rating of severe 
grade, generally, is established when there is a history of 
compound, comminuted fracture and definite muscle or tendon 
damage.  38 C.F.R. § 4.72.

Under the prior regulations, slight disability of the muscle 
anticipated a simple muscle wound without debridement or 
infection with the effects of laceration with a history of a 
wound of slight severity and relieved with brief treatment 
and returned to duty.  A history of healing with good 
functional results without consistent complaints of the 
cardinal symptoms of muscle injury or painful residuals is 
also contemplated.  Objective findings of a slight disability 
including minimal scar, slight, if any, evidence of fascial 
defect, atrophy, or impaired tonus, and no significant 
impairment of function or retained metallic fragments.  38 
C.F.R. 
§ 4.56(a).

Moderate disability of the muscle anticipated a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipated a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability resulted from a through-and-
through or deep-penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, with intermuscular binding and cicatrization and 
service medical records or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Objective findings may include a ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the sound side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial filling over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current and electrodiagnostic tests, visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

The former provisions of 38 C.F.R. § 4.55 (in effect prior to 
July 3, 1997) provided that muscle injuries in the same 
anatomical region would not be combined, but instead the 
rating for the major group would be elevated from moderate to 
moderately severe or from moderately severe to severe 
according to the aggregate impairment of function of the 
extremity.  That regulation also provided that two or more 
muscles affecting the motion of a single joint could be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at the intermediate angle.  
Additionally, that regulation provided that muscle injury 
ratings would not be combined with peripheral nerve paralysis 
ratings.  38 C.F.R. § 4.55.

The evidence of record on file at the time of the veteran's 
death in September 1998 shows that the service-connected 
residuals of a gunshot wound of the right shoulder and arm 
were manifested by a history of through and through wound, 
weakness, retained foreign bodies, an entrance wound of a 
well-healed tender mildly fibrotic and non-adherent scar on 
the posterior right shoulder superior to the posterior 
axillary fold, with biceps weakness involving Muscle Group V, 
and an exit wound of a healed and mildly depressed scar on 
the anterolateral aspect of the left upper arm with slightly 
palpable loss of muscle fiber from Muscle Group III.  

The deltoid muscle is included in Muscle Group III, and the 
biceps muscle is included in Muscle Group V.  The evidence 
reflects that the gunshot wound of the right shoulder and arm 
manifested disability which more nearly approximated 
moderately severe injury to Muscle Group III and moderate 
injury to Muscle Group V since October 4, 1952.  A December 
1952 VA examination revealed some of the criteria for 
moderately severe disability of the muscles, as demonstrated 
by the through-and-through penetrating wound by a small high 
velocity missile, with debridement, a history of 
hospitalization for a prolonged period of treatment of the 
wound in service; a record of cardinal symptoms of loss of 
strength, weakness, lowered threshold of fatigue, and 
fatigue-pain; and objective findings which included entrance 
and exit scars indicating a track of a missile through two 
muscle groups, with indications on palpation of slight loss 
of muscle substance (fibers) of Muscle Group III.  38 C.F.R. 
§ 4.56(c).  

A severe muscle injury to Muscle Group III is not 
demonstrated, however, under the regulations in effect prior 
to July 3, 1997.  The evidence demonstrates only slight, but 
not moderate, loss of muscle substance (fibers) of Muscle 
Group III.  38 C.F.R. § 4.56(c).  The evidence demonstrates 
moderate tissue adherence, but does not demonstrate severe 
muscle disability involving intermuscular binding and 
cicatrization.  The objective findings do not demonstrate 
ragged or depressed scars, and do not demonstrate moderate or 
extensive loss of deep fasciae or muscle substance on 
palpation, or soft flabby muscles in wound area and abnormal 
swelling and hardening of muscles in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side do not indicate 
severe impairment of function.  The X-ray evidence of minute 
multiple scattered foreign bodies does not indicate 
intermuscular trauma and explosive effect of the missile, 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial filling over the 
bone, diminished muscle excitability to pulsed electrical 
current and electrodiagnostic tests, adaptive contraction of 
an opposing group of muscles, and atrophy of muscle groups 
not in the track of the missile.  While the evidence shows 
atrophy of the right deltoid muscle, this single criterion 
does not demonstrate that the muscle disability more nearly 
approximates the criteria for severe muscle disability.  38 
C.F.R. § 4.56(d).

Under the regulations in effect until June 3, 1997, the 
evidence of record at the time of the veteran's death 
demonstrates not more than moderate muscle injury to Muscle 
Group V.   The evidence does not demonstrate intermuscular 
scarring, or objective findings which also include 
indications on palpation of loss of deep fascia, moderate 
loss of muscle substance, or normal firm resistance of 
muscles of Muscle Group V, or evidence of moderately severe 
loss of strength and endurance of Muscle Group V.  38 C.F.R. 
§ 4.56(c).

Under the regulation 38 C.F.R. § 4.55 in effect prior to July 
3, 1997, the rating for the major muscle group, Muscle Group 
III, is to be elevated from moderately severe to severe 
according to the aggregate impairment of function of the 
extremity.  A severe injury to Muscle Group III warrants a 40 
percent rating under Diagnostic Code 5303.  A 40 percent 
rating has already been assigned for accrued benefits, 
effective for accrued benefits purposes from September 1996, 
two years prior to the date of the veteran's death.  A basis 
for a higher rating is not shown.

B. Regulations in effect from July 3, 1997

The new provisions (effective from July 3, 1997) provide in 
relevant part that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2000).  The combined rating 
of muscle groups acting upon a single unankylosed joint must 
be lower than the evaluation for unfavorable ankylosis of 
that joint.  38 C.F.R. § 4.55(d) (2000).  For compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. 
§ 4.55(e) (2000).  

For moderate muscle injury, the new regulation contemplates 
moderate injury, as demonstrated by the following: (i) Type 
of injury.  Through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  (ii) 
History and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  Record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability (loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement), particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2)

For a moderately severe muscle injury, the new regulation 
contemplates the following:  (i) Type of injury.  Through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii) History and complaint.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability (loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement), if present, evidence of inability 
to keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe muscle injury under the new regulation encompasses the 
following: (i) Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability (loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement), worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4) 
(2000).

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D)
	Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2000).

As the analysis above demonstrates, the evidence of record on 
file at the time of the veteran's death shows that the 
veteran's service-connected residuals of gunshot wound of the 
right shoulder and arm, with weakness and retained foreign 
bodies, were manifested by moderately severe injury to Muscle 
Group III and moderate injury to Muscle Group V since October 
4, 1952.  The evidence of record on file at the time of the 
veteran's death shows that the veteran's service-connected 
residuals of gunshot wound of the right shoulder and arm were 
manifested by a history of through and through wound, 
weakness, retained foreign bodies, including an entrance 
wound of a well-healed tender mildly fibrotic and non-
adherent scar on the posterior right shoulder superior to the 
posterior axillary fold.  

This injury to the veteran's biceps muscle, which is a part 
of Muscle Group V, is encompassed by the criteria for 
moderate muscle injury under Diagnostic Code 5305.  The 
criteria for a 10 percent rating for moderate disability due 
to injury to Muscle Group V contemplates the veteran's 
through and through penetrating wound of short track from a 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, and 
prolonged infection, consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
entrance scars indicating short track of missile through 
muscle tissue, and loss of power of the biceps.  38 C.F.R. 
§ 4.56(d)(2).   The evidence of record at the time of the 
veteran's death does not demonstrate disability which more 
nearly approximates moderately severe muscle injury.  For 
example, the evidence does not demonstrate sloughing of soft 
parts or intermuscular scarring, indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of biceps muscles compared with sound side, or 
tests of strength and endurance compared with sound side 
which demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3). 

The Board finds that, under the new rating criteria in effect 
since July 3, 1997, a 30 percent rating is warranted for 
moderately severe muscle injury to Muscle Group III under 
Diagnostic Code 5303.  Under the new rating criteria, a 10 
percent rating is warranted for moderate injury to the right 
biceps muscle of Muscle Group V.  38 C.F.R. § 4.73.  When 
these separate compensable ratings - for muscle injuries in 
the same anatomical region but which do not act on the same 
joint - are combined, in accordance with 38 C.F.R. § 4.55(e), 
increasing by one level the most severely injured Muscle 
Group III from moderately severe to severe, the result is a 
40 percent rating for the service-connected disability of 
residuals of gunshot wound of the right shoulder and arm.  

Notwithstanding the fact that clear and unmistakable error 
was in this case determined to have occurred in the original 
rating decision in 1953, so that a 40 percent rating should 
have been in effect since October 4, 1952, the law and 
regulation governing accrued benefits specifically provide 
that accrued benefits due and unpaid may be paid for a period 
not to exceed two years.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Therefore, accrued benefits are not payable before 
September 1998, which is two years prior to the veteran's 
death in September 1998.  For these reasons, the Board must 
find that the criteria (both the prior and current) for an 
increased rating, in excess of 40 percent, for residuals of a 
gunshot wound of the right shoulder, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1155, 5121; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.55, 4.56, 4.72, 
Diagnostic Codes 5303, 5305 (1996); 38 C.F.R. §§ 3.102, 
3.321(b), 3.1000, 4.1-4.14, 4.40, 4.45, 4.55, 4.56, 4.72, 
4.73, Diagnostic Codes 5303, 5305; 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected residuals of gunshot 
wound of the right shoulder independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating this disability.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

II.  Service Connection for Spinal and Neurological Disorders

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2000).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

The evidence in this veteran's case demonstrates that he 
engaged in combat with the enemy during his service in Korea, 
during which he sustained a gunshot wound of the right arm 
and shoulder, and sustained a fall and back injury.  

A private hospitalization reported dated in December 1986 
reflects that the veteran presented a two month history of 
back and right leg pain with onset while trimming hedges, 
which a week later radiated down the right hip, anterior 
thigh, and to the mid leg.  An electromyographic (EMG) report 
reflects an impression of lumbosacral radiculopathy, 
principally in a right L4 root localization.  A computerized 
tomography (CT) scan resulted in the impression of severe 
bulging (herniated) disc at L5-S1, and mild degenerative 
spurring of the upper lumbar spine. 

In a Statement in Support of Claim received in April 1997, 
the veteran wrote that he had experienced back pain for 40 
years or more.  

A June 1997 letter from a VA physician who treated the 
veteran beginning in January 1997 generally describes the 
veteran's condition, but without specifically addressing the 
veteran's back or neurological symptoms.  

An August 1997 VA summary of hospitalization reflects the 
veteran's complaints of right hand and forearm weakness for 
three weeks, as well as tingling and pain sensation, with 
numbness.  The primary diagnosis was cervical radiculopathy 
and myelopathy, with secondary diagnoses which included 
peripheral neuropathy.  An October 1997 VA summary of 
hospitalization reflects a primary diagnosis of quadriparesis 
secondary to cervical myelopathy (status post elective C1-C4 
laminectomy in September 1997 secondary to cervical 
spondylosis and stenosis).  

VA outpatient treatment records dated from July 1997 to March 
1998 reflect that the veteran sustained multiple falls due to 
leg weakness, and in March 1998 sustained a fall with 
multiple contusions, and suffered a stroke in March 1998 due 
to subdural hematoma status post fall.  

At a personal hearing in February 1998 before a member of the 
Board, the veteran testified that he was shot in the shoulder 
during combat in service, which caused him to fall, and he 
fell while going down a hill immediately after this.  He 
testified that while hospitalized in service for gunshot 
wounds he experienced back problems, and had always had back 
problems since that incident.  

A March 1998 summary of VA hospitalization reflects that the 
veteran suffered a stroke in March 1998 due to subdural 
hematoma status post fall. 

A May 1998 letter from a Senior Neurosurgery Resident at a VA 
hospital reflects a history of right upper extremity wound 
during service in June 1951, atrophy of the deltoid muscle, 
and notation of "with probable nerve damage."  This VA 
resident physician offered the opinion that "[a] missile 
with enough kinetic energy to traverse an extremity is likely 
to produce significant soft-tissue and nerve injury" from a 
stretch and blast effect, and that deltoid muscle atrophy was 
typical of this type of injury.  

An August 1998 VA hospitalization report indicates that the 
veteran had experienced a stroke, and includes a secondary 
diagnosis of right shoulder gunshot wound with progressive 
neuropathy.   

An August 1999 VA medical opinion based on a review of the 
medical records reflects the opinion by a VA physician that 
there was a high degree of certainty that the peripheral 
neuropathy, right peroneal injury, cervical myelopathy with 
quadriparesis to bilateral carpal tunnel, and steroid 
myopathy, which the veteran had prior to his death, were 
"not definitely related to either the gunshot wound to the 
shoulder or to the fall and low back injury."  This VA 
physician also offered the opinion that back injuries may 
predispose individuals to future back problems along with 
nerve root compressions, and the fall and back injury 
sustained by the veteran in 1951 "may have only minorly 
[sic] contributed to or predisposed the patient to eventually 
developing a lumbar radiculopathy."  The opinion also 
indicated that the veteran "may also be especially prone to 
degenerative joint disease given that he had a pretty severe 
cervical DJD with myelopathy."  The opinion also indicated 
that the degenerative joint disease may have happened 
regardless of whether the veteran had fallen or not.  The 
final opinion was that the peripheral neuropathy with right 
peroneal injury, cervical myelopathy to bilateral carpal 
tunnel, and steroid myopathy were not related to the 
veteran's service-connected injuries.  In an addendum dated 
in September 1999, this VA physician added the opinion that, 
based on the same reasoning, the veteran's "[l]umbar disc 
syndrome was less likely than not to be related to the fall 
in 1951." 

With regard to whether the veteran sustained a low back 
injury in service in June 1951, the veteran engaged in combat 
with the enemy in active service during the Korean War in 
June 1951.  The Board finds that a fall as reported by the 
veteran and back injury, with subsequent back pain, is 
consistent with the circumstances, conditions, or hardships 
of such combat service, notwithstanding the fact that there 
is no official record of such incurrence of a back injury in 
such service.  Therefore, the Board finds that the veteran 
incurred a low back injury in service.  38 U.S.C.A. 
§ 1154(b).  The Board also finds that this presumption of in-
service back injury is not rebutted by clear and convincing 
evidence to the contrary.  While the first medical record 
evidence of low back complaints is in 1986, the veteran wrote 
and testified that he experienced back pain in service 
following a fall and back injury, that he experienced low 
back pain after service, and that he had experienced low back 
pain for many years.  For example, in April 1997 he wrote 
that he had experienced back pain for 40 years or more, and 
at a personal hearing in February 1998 he testified of 
continuous back pain since the in-service low back injury in 
1951.  The veteran's testimony has not been shown not to be 
credible.  Id.   

With regard to a medical nexus opinion relating a low back 
disorder to the in-service injury, the August 1999 VA medical 
opinion partially supports the appellant's claim of a nexus.  
Although this VA examiner concluded in September 1999 that, 
because the medical records first recorded complaints of low 
back pain in 1986, many years after service, the veteran's 
lumbar disc syndrome was not etiologically related to his 
fall in service in 1951, there was other evidence of record 
of the veteran's complaints of low back pain prior to 1986, 
which the VA physician's opinion did not address.  
Significantly, the August and September 1999 VA opinion and 
addendum included the opinions that the in-service fall and 
back injury in service in 1951 may predispose individuals to 
future back problems along with nerve root compressions, that 
the veteran "may also be especially prone to degenerative 
joint disease given that he had a pretty severe cervical DJD 
with myelopathy," and that the fall and back injury in 
service "may have only minorly [sic] contributed to or 
predisposed the patient to eventually developing a lumbar 
radiculopathy."  While this opinion attempts to minimize the 
role the fall in service may have played in the veteran's 
subsequent low back disability of lumbar disc syndrome with 
lumbar radiculopathy, as the appellant's representative 
contends, this medical opinion nevertheless admits of some 
probability that these current low back disorders are 
etiologically related to a fall and back injury in service, 
including by way of predisposition for nerve root 
compressions and degenerative joint disease.    

The Board finds that the medical evidence is in relative 
equipoise regarding whether the veteran's lumbar disc disease 
with right lower extremity radiculopathy was etiologically 
related to a fall in service in 1951.  With the resolution of 
reasonable doubt in the appellant's favor, the Board finds 
that service connection for lumbar disc disease with right 
lower extremity radiculopathy, for accrued benefits purposes, 
is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5121; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.1000(a). 

With regard to the aspect of the appellant's claim for 
service connection for other neurological disorders claimed 
to be etiologically related to either an injury and fall in 
service by the veteran or to be related to his service-
connected residuals of gunshot wound disability, the Board 
has weighed the medical evidence for and against the 
appellant's claim.  Where, as in this case, there is a 
difference of medical opinion, the United States Court of 
Appeals for Veterans Claims (Court) has stated that "[i]t is 
the responsibility of the BVA . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  With regard to the weight to 
assign to medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Winsett v. West, 11 Vet. 
App. 420 (1998) (Court affirmed the Board's decision which 
weighed two medical opinions, from an expert and a treating 
physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(Board favoring one medical opinion over another is not 
error); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) 
(Board may not ignore the opinion of a treating physician, 
but is free to discount the credibility of that statement).  

In this case, service medical records reflect that the 
gunshot wound to the right arm and shoulder the veteran 
sustained in June 1951 penetrated the right deltoid, which 
atrophied.  Service medical record evidence favorable to the 
appellant's claim includes a July 1951 entry which indicated 
probable nerve damage, an August 1951 entry which reflects 
diagnoses which include involvement of the right axillary 
nerve and paralysis of the right axillary nerve, and a 
September 1951 entry which reflects a diagnosis which 
included probable nerve damage.  However, service medical 
record evidence which is unfavorable to the appellant's claim 
includes entries in June and July 1951 which indicated no 
nerve involvement, a subsequent admission report dated in 
September 1951 which diagnosed no evidence of actual nerve 
involvement, and, based on further testing, a final 
impression in July 1952 that there was no evidence of nerve 
involvement.  

An August 1997 VA summary of hospitalization reflects only a 
three week history of complaints of right hand and forearm 
weakness, tingling, pain sensation, and numbness, diagnosed 
soon thereafter for the first time as cervical radiculopathy 
and myelopathy, with secondary diagnoses which included 
peripheral neuropathy and quadriparesis.  

A May 1998 letter from a Senior Neurosurgery Resident at a VA 
hospital reflects the opinion that "[a] missile with enough 
kinetic energy to traverse an extremity is likely to produce 
significant soft-tissue and nerve injury" from a stretch and 
blast effect, and that deltoid muscle atrophy was typical of 
this type of injury.  However, this was based only on a 
partial history, which noted a right upper extremity wound 
during service in June 1951, atrophy of the deltoid muscle, 
and notation of "with probable nerve damage," but did not 
indicate knowledge or review of service medical record 
evidence which subsequently determined that there was no 
nerve involvement.  The Court has held that the Board is not 
bound to accept medical opinions which are based on history 
which is unsupported by the medical evidence.  See Boggs v. 
West, 11 Vet. App. 334, 340 (1998).  The Court has held that, 
while an examiner can render a current diagnosis based upon 
his examination of the veteran, without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged.  
Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).   

The August 1999 VA medical opinion, which was based on a 
review of the medical records, reflects a strong medical 
opinion by a VA physician against the appellant's claim.  
This opinion indicated a high degree of certainty that the 
peripheral neuropathy, right peroneal injury, cervical 
myelopathy with quadriparesis to bilateral carpal tunnel, and 
steroid myopathy, which the veteran had prior to his death, 
were not related to either the gunshot wound to the shoulder 
or to the fall and low back injury in service.  The Board 
finds that this August 1999 VA medical opinion evidence, 
coupled with in-service findings of the absence of nerve 
involvement, outweighs the early service medical record 
entries speculating that there was nerve involvement, and 
outweighs the May 1998 VA medical opinion of likely soft-
tissue and nerve injury which was based only on an inaccurate 
history of nerve involvement. 

Based on this evidence, the Board finds that the weight of 
the evidence demonstrates that the veteran's peripheral right 
peroneal nerve injury, cervical myelopathy with quadriparesis 
to the bilateral carpal tunnel, and steroid myopathy, are not 
etiologically related to a fall in service or to the 
veteran's service-connected residuals of gunshot wound of the 
right shoulder.  For these reasons, the Board must find that 
service connection for spinal and neurological disorders 
(other than lumbar disc disease with right lower extremity 
radiculopathy and degenerative joint disease of the lumbar 
spine), for accrued benefits purposes, is not warranted.  38 
U.S.C.A. §§ 1110, 5121; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.1000(a); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).


ORDER

An increased rating for residuals of a gunshot wound of the 
right shoulder, rated as 40 percent disabling, for accrued 
benefits purposes, is denied.  

An appeal for service connection for lumbar disc disease with 
right lower extremity radiculopathy and degenerative joint 
disease of the lumbar spine, for accrued benefits purposes, 
is granted.

An appeal for service connection for spinal and neurological 
disorders (other than lumbar disc disease with right lower 
extremity radiculopathy and degenerative joint disease of the 
lumbar spine), for accrued benefits purposes, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

